 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                      ***
 5
      JULIE GOODWIN,                                         Case No. 2:19-cv-01642-APG-DJA
 6
                              Plaintiff,
 7                                                           ORDER
            v.
 8
      MATTHEW JOHN, ET AL.,
 9
                              Defendants.
10

11
            This matter is before the Court on Defendants’ First Motion to Extend Time (ECF No.
12
     25), filed on March 23, 2020.
13
            Given the global COVID-19 pandemic, it is hardly surprising that Defendants request an
14
     extension of all discovery deadlines due the current social distancing mandate. What is surprising
15
     to the Court is that Defendants indicate that Plaintiff’s Counsel was contacted to stipulate to an
16
     extension and he refused without any explanation. Accordingly, Plaintiff objected to what
17
     appears to be a realistic and common-sense motion to reschedule the discovery deadlines. If the
18
     Motion is correct, then Plaintiff wants to push forward with the discovery deadlines even though
19
     it is not clear when the parties will be able to safely resume depositions (or when it will be safe to
20
     travel by air, to return to work or to get closer than six feet to anyone).
21
            Rather than guess at Plaintiff Counsel's motivation, the Court will require Plaintiff’s
22
     Counsel to file a response by April 2, 2020 explaining (1) whether he did, in fact, oppose the
23
     motion to reschedule the discovery deadlines, and (2) all the reasons justifying his opposition
24
     (assuming that he did actually advise Defense Counsel that he opposes the motion). If Plaintiff’s
25
     Counsel opposed the motion, then he is best advised to provide a comprehensive and rational
26
     explanation. Before filing this response, though, Plaintiff’s counsel may want to brush up on the
27
     concepts of compassion, equity, flexibility, respect, social conscience, and civility. No reply is
28
 1   needed absent further Court order. To the extent that Plaintiff’s Counsel withdraws his objection

 2   to the discovery extension request, then the parties’ may file a stipulation and withdraw Motion

 3   (ECF No. 25).

 4          IT IS THEREFORE ORDERED that Plaintiff’s Response to Defendants’ Motion to

 5   Extend Time (ECF No. 25) is due on April 2, 2020.

 6          IT IS FURTHER ORDERED that the Response must contain the information outlined in

 7   this Order.

 8

 9          DATED: March 31, 2020.

10
                                                         DANIEL J. ALBREGTS
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
